Gildbrsleeve, J.
This is an application for the revocation of a liquor license under chapter 312 of the Laws of 1897, on the ground that material statements in the application were false, i. e., that Delia Mahoney was the only person interested or to become interested in the business carried on under the certificate applied for. There is a sharp issue of fact presented, which I do not think should be decided on conflicting affidavits. Let an order be handed up referring the matter to a referee in aid of the conscience of the court.